Citation Nr: 0804192	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-00 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether VA compensation in the amount of $1325.00 was 
properly recouped to account for the veteran's receipt of 
military pay for 58 days of drill training during fiscal year 
2002.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The veteran served on active duty from October 1982 to 
January 1990, and from December 1990 to March 1991.  She has 
subsequent service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

1.  Information obtained from the Defense Manpower Data 
Center (DMDC) indicates that the veteran received military 
pay for 58 days of drill training for fiscal year 2002.

2.  A March 2004 RO letter proposed a reduction of the 
veteran's VA compensation based on information from the DMDC 
and notified her that she had a 60-day period within which to 
dispute the proposed action prior to any final determination.

3.  In a letter received in April 2004, the veteran requested 
an immediate adjustment of her VA compensation benefits to 
account for her receipt of military pay, and waived the 60-
day pre-determination period.

4.  At the end of the fiscal year for 2002, the veteran was 
in receipt of $1325.00 of monthly VA compensation which 
represented an 80 percent rating for service connected 
disability, with additional compensation for a dependent.

5.  The RO's recoupment of $1,325.00 from the veteran's VA 
compensation to account for her receipt of military pay for 
58 days of drill training for fiscal year 2002 was proper.


CONCLUSION OF LAW

VA compensation in the amount of $1,325.00 was properly 
recouped to account for the veteran's receipt of military pay 
for 58 days of drill training in fiscal year 2002.  
38 U.S.C.A. § 5304 (West 2002); 38 C.F.R. §§ 3.105, 3.700 
(2007); VBA Adjudication Procedure Manual, M21-1MR, Part 
III.v.4.C.11.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to regulatory criteria, not more than one award of 
pension, compensation, or emergency officers' regular or 
reserve retirement pay will be made concurrently to any 
person based on his or her own service except as provided in 
38 C.F.R. § 3.803 relating to naval pension and 38 C.F.R. § 
3.750(c) relating to waiver of retirement pay.  Not more than 
one award of pension, compensation, or dependency and 
indemnity compensation may be made concurrently to a 
dependent on account of more than one period of service of a 
veteran.  38 U.S.C.A. § 5304(a)(1); 38 C.F.R. § 3.700.  

Reservists may waive their pension, compensation, or 
retirement pay for periods of field training, instruction, 
other duty, or drills.  A waiver may include prospective 
periods and contain a right of recoupment for the days for 
which the reservist did not receive payment for duty by 
reason of failure to report for duty.  38 C.F.R. 
§ 3.700(a)(1)(iii). 

The facts are not in material dispute and may be briefly 
summarized.  The record reflects that the veteran has 
received VA compensation benefits since 1994.  In pertinent 
part, her permanent rate of compensation increased from 40 to 
70 percent effective December 18, 2001.  Effective April 4, 
2002, her rate of compensation increased to 80 percent.  She 
receives additional compensation for a dependent daughter.  

For fiscal year 2001, the veteran elected to receive pay and 
allowance for the performance of military duties in lieu of 
VA compensation.

Information obtained from the DMDC indicates that the veteran 
received military pay for 58 days of drill training for 
fiscal year 2002.  This information is consistent with the 
veteran's statements of record.  See VA clinical record dated 
October 2002; VA Form 21-527 received February 2003; VA Form 
21-4138 received April 2004.

A March 2004 RO letter proposed a reduction of the veteran's 
VA compensation benefits based on information from the DMDC 
and notified her that she had a 60-day period within which to 
dispute the proposed action prior to any final determination.  
In addition to offering her a pre-determination hearing, she 
was requested to advise the RO if information from the DMDC 
was incorrect.

In a letter received in April 2004, the veteran requested an 
immediate adjustment of her VA compensation benefits to 
account for her receipt of military pay, and waived the 60-
day due process period.  She did request, however, the RO to 
recoup the money according to a monthly payment plan.

In June 2004, the RO took action to recoup the veteran's VA 
compensation in the amount of $1,325 to account for her 
receipt of military pay for 58 days of drill training in 
fiscal year 2002.  This amount was based upon her permanent 
80 percent rate for service connected disability, plus the 
additional compensation for a dependent, in effect at the end 
of fiscal year 2002.

In the instant case, the veteran does not dispute having 
received military pay for 58 days of drill training in fiscal 
year 2002, having elected to receive military pay in lieu of 
VA compensation benefits, or VA's statutory duty to recoup 
the concurrent benefits.

The veteran's sole contention on appeal concerns the proper 
amount of VA compensation benefits recouped.  She has not, 
however, provided her own calculation as to the proper amount 
of VA benefits to be recouped.

As indicated above, the record reflects that the veteran's 
permanent rate of VA compensation increased twice during 
fiscal year 2002.  In such a situation, VBA's Adjudication 
Procedure Manual directs the rater to recoup compensation at 
the permanent rate of VA compensation in effect on the last 
day of the applicable fiscal year.  M21-1MR, Part 
III.v.4.C.14.d.  The pay records show, and the veteran does 
not dispute, that the veteran's permanent rate at the end of 
fiscal year 2002 was 80 percent with additional compensation 
provided for a dependent.  

Based on the above, the Board finds that the RO's recoupment 
of $1,325.00 from the veteran's VA compensation to account 
for her receipt of military pay for 58 days of drill training 
for fiscal year 2002 was proper, as the amount represented 
her permanent rate of VA compensation in effect at the end of 
fiscal year for 2002.  

The Board has reviewed the RO's calculations, based on the 
amount of time she was in receipt of military pay and how 
much compensation the veteran would have received at the 80 
percent level (with one dependant) in 2002 during that period 
of time.  It is correct.   

The United States Court of Veterans Appeals has held that in 
a case where the law is dispositive of the claim, the claim 
should be denied because of lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, as there is no basis in the law to grant the 
veteran's appeal, the appeal must be denied.

As indicated above, the essential facts are not in dispute, 
and the case rests on the interpretation and application of 
the relevant law.  The Veterans Claims Assistance Act of 2000 
does not affect matters on appeal when the issue is limited 
to statutory interpretation.  See Manning v. Principi, 16 
Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  In 
addition, there is no indication that any additional notice 
or development would aid the veteran in substantiating her 
claim.  38 U.S.C.A. §§ 5103, 5103A; see Dela Cruz.  Under 
these circumstances, there is no further duty to notify or 
assist the veteran in the development of her claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board observes that the RO's March 2004 letter, and 
subsequent actions in this case, conformed to the procedural 
protections of 38 C.F.R. § 3.105(h), which were specifically 
waived by the veteran.  Notably, this letter informed her 
that she was receiving $1182 in monthly benefits which did 
not reflect a retroactive increase from the 70 to 80 percent 
compensation rate awarded two weeks earlier.  This inaccuracy 
is of no consequence as the proper amount of VA compensation 
recouped has been the sole issue on appellate review.

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  The fact of the matter stands 
that the veteran received duplicative payment of government 
benefits which, by her prior experience, she knew or should 
have known were not authorized by law.  The Board is without 
authority to grant or restore benefits simply because doing 
this might be equitable.  See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


